Illinois Official Reports

                                     Appellate Court



             Clark v. Illinois State Board of Elections, 2014 IL App (1st) 141937



Appellate Court         FRANK CLARK, President and Chairman of the Board of the
Caption                 Business Leadership Council; THE BUSINESS LEADERSHIP
                        COUNCIL, KAREN RILEY, its Executive Director, and its
                        Members, LEON FINNEY, ELZIE HIGGINBOTTOM, and JOHN
                        HOOKER; THE CHINATOWN CHAMBER OF COMMERCE, and
                        its President, RAYMOND CHIN; THE LITTLE VILLAGE
                        CHAMBER OF COMMERCE, and its President, JULIO
                        RODRIGUEZ, and its Executive Director, JAIME DI PAULO;
                        FERNANDO GRILLO; IVAN SOLIS; CRAIG CHICO; DONALD
                        R. JACKSON; ERNESTINE JACKSON; HELEN KING; JACKIE
                        PETTY; and ANTHONY MARTINEZ, Plaintiffs-Appellees, v.
                        ILLINOIS STATE BOARD OF ELECTIONS, JESSE R. SMART,
                        Chairman, CHARLES W. SCHOLZ, Vice-Chairman, HAROLD
                        BYERS, BETTY J. COFFRIN, ERNEST L. GOWEN, WILLIAM M.
                        McGUFFAGE, BRYAN A. SCHNEIDER, and CASSANDER B.
                        WATSON, Members in Their Official Capacity; JUDY BAAR
                        TOPINKA, State Comptroller, in Her Official Capacity; DAN
                        RUTHERFORD, State Treasurer, in His Official Capacity; BOARD
                        OF ELECTION COMMISSIONERS FOR THE CITY OF
                        CHICAGO, LANGDON D. NEAL, Chairman, RICHARD A.
                        COWEN and MARISOL HERNANDEZ, Commissioners, in Their
                        Official Capacity, Defendants (The Committee for Legislative Reform
                        and Term Limits, Intervenor-Appellant; Yes for Independent Maps,
                        Intervenor).



District & No.          First District, First Division
                        Docket No. 1-14-1937




Filed                   August 20, 2014
Held                       The “Term Limits Initiative” seeking to amend the Illinois
(Note: This syllabus Constitution by decreasing the number of legislative districts from 59
constitutes no part of the to 41, increasing the number of representative districts from 118 to
opinion of the court but 123, eliminating staggered terms for Senators and making all Senate
has been prepared by the terms four years, dividing each legislative district into three
Reporter of Decisions representative districts, instead of two, imposing an eight-year term
for the convenience of limit on all members of the General Assembly and increasing the
the reader.)               threshold needed to override the Governor’s veto from three-fifths to
                           two-thirds in each house was properly found invalid under article
                           XIV, section 3, the provision of the Illinois Constitution requiring that
                           amendments must be limited to structural and procedural subjects
                           contained in the legislative article, and article III, section 3, of the
                           constitution, known as the free and equal clause, which prohibits the
                           combination of separate and unrelated questions in one referendum.



Decision Under            Appeal from the Circuit Court of Cook County, No. 14-CH-7356; the
Review                    Hon. Mary Mikva, Judge, presiding.



Judgment                  Affirmed.



Counsel on                Michael W. McConnell, of Kirkland & Ellis LLP, of Washington,
Appeal                    D.C., and Steven R. Merican, of Steven R. Merican PC, and J.
                          Timothy Eaton and Jonathan Amarilio, both of Taft Stettinius &
                          Hollister LLP, both of Chicago, for appellant.

                          Richard J. Prendergast, Michael T. Layden, and Lionel W. Weaver, all
                          of Richard J. Prendergast, Ltd., and Michael J. Kasper, both of
                          Chicago, for appellees.



Panel                     PRESIDING JUSTICE CONNORS delivered the judgment of the
                          court, with opinion.
                          Justices Hoffman and Lavin concurred in the judgment and opinion.




                                               -2-
                                                   OPINION

¶1        Plaintiffs, a group of not-for-profit organizations and citizen taxpayers of Illinois, brought
     an action to restrain the expenditure of public funds related to two petitions that proposed
     amendments to our state constitution. One petition, known as the Term Limits Initiative,
     sought to amend three sections of the legislative article (Ill. Const. 1970, art. IV), while the
     other petition sought to change the legislative redistricting process. Only the Term Limits
     Initiative is at issue in this appeal.
¶2        In the circuit court, the Committee for Legislative Reform and Term Limits (Committee)
     intervened to defend the Term Limits Initiative. Following cross-motions for judgment on the
     pleadings, the court found the Term Limits Initiative invalid under two constitutional
     provisions–article XIV, section 3, which governs ballot initiatives to amend the constitution,
     and article III, section 3, known as the free and equal clause (Ill. Const. 1970, art. XIV, § 3; art.
     III, § 3). On appeal, the Committee contends that the Term Limits Initiative satisfies the
     requirement of article XIV, section 3, that amendments must be limited to structural and
     procedural subjects contained in the legislative article. The Committee also asserts that the
     Term Limits Initiative satisfies the requirements of the free and equal clause. Because the
     proposed amendment violates both article XIV, section 3, and the free and equal clause, we
     affirm the circuit court’s judgment.

¶3                                          BACKGROUND
¶4       Article XIV, section 3, of our constitution (Ill. Const. 1970, art. XIV, § 3) governs the
     process for proposing amendments by ballot initiative and states:
                  “Amendments to Article IV of this Constitution may be proposed by a petition
              signed by a number of electors equal in number to at least eight percent of the total
              votes cast for candidates for Governor in the preceding gubernatorial election.
              Amendments shall be limited to structural and procedural subjects contained in Article
              IV. *** The procedure for determining the validity and sufficiency of a petition shall be
              provided by law. If the petition is valid and sufficient, the proposed amendment shall
              be submitted to the electors at that general election and shall become effective if
              approved by either three-fifths of those voting on the amendment or a majority of those
              voting in the election.”
¶5       Pursuant to article XIV, section 3, the Term Limits Initiative would amend three sections
     of the legislative article of the constitution (Ill. Const. 1970, art. IV). In section 1 of the
     legislative article, titled “Legislature–Power and Structure,” the amendment would decrease
     the number of legislative districts1 from 59 to 41 and increase the number of representative
     districts from 118 to 123. The proposed amendment would also make changes to three parts of
     section 2 of the legislative article, titled “Legislative Composition.” In section 2(a), the
     amendment would eliminate staggered terms for Senators and make all Senate terms four
     years. In section 2(b), each legislative district would be divided into three representative
     districts, instead of two. Additionally, the amendment would create section 2(f), which would
     impose an eight-year term limit on all members of the General Assembly. Lastly, in section 9

         1
          Legislative districts are Senate districts.

                                                        -3-
       of the legislative article, titled “Veto Procedure,” the amendment would increase the threshold
       needed to override the Governor’s veto from three-fifths to two-thirds in each house.
¶6         In their complaint, plaintiffs sought a declaratory judgment that the Term Limits Initiative
       is invalid and to enjoin various entities from disbursing public funds to put the proposed
       amendment on the November 4, 2014, general election ballot. Plaintiffs and the Committee
       filed cross-motions for judgment on the pleadings pursuant to section 2-615 of the Code of
       Civil Procedure (735 ILCS 5/2-615(e) (West 2012)).
¶7         In their motion and subsequent responses, plaintiffs contended that the proposed
       amendment failed to comply with article XIV, section 3. Plaintiffs asserted that, based on
       Chicago Bar Ass’n v. Illinois State Board of Elections, 161 Ill. 2d 502 (1994) (CBA II), term
       limits are neither a structural nor procedural subject. Plaintiffs stated that because term limits
       are included in the Committee’s proposed amendment, the amendment violated the article
       XIV, section 3, requirement that amendments “shall be limited to structural and procedural
       subjects contained in Article IV.” Ill. Const. 1970, art. XIV, § 3. Plaintiffs additionally
       maintained that the proposed amendment’s increase in the threshold for overriding a
       Governor’s veto was also neither structural nor procedural, and instead was a substantive
       change that would transfer power from the legislature to the executive branch.
¶8         Plaintiffs also contended that the proposed amendment violated the free and equal clause
       because it combined separate and unrelated questions in one referendum. Plaintiffs further
       contended that the components of the proposed amendment were not reasonably related to a
       common objective in a workable manner, as required by Coalition for Political Honesty v.
       State Board of Elections, 83 Ill. 2d 236 (1980) (Coalition II). Plaintiffs asserted that the
       Committee’s stated common objective–increasing the responsiveness of the General
       Assembly and reducing the influence of partisan or special interests–was too vague and
       subjective.
¶9         In its motion for judgment on the pleadings and subsequent responses, the Committee
       contended that its proposed amendment met the requirements for a ballot initiative under
       article XIV, section 3. The Committee asserted that its proposed amendment’s changes to
       legislative districts, legislative terms, and veto procedures were the sort of changes specifically
       contemplated by the drafters of article XIV, section 3. Additionally, the Committee maintained
       that term limits could be included in ballot initiatives and urged the court to consider the text of
       the proposed amendment as a whole to assess its constitutionality, rather than focus on the term
       limits provision in isolation. The Committee also stated that the proposed amendment was
       drafted to conform to CBA II, which had held invalid a previous amendment that sought to
       impose term limits. The Committee alternatively argued that if the court found the proposed
       amendment invalid because of CBA II, then CBA II should be overruled.
¶ 10       As to the challenge under the free and equal clause, the Committee asserted that increasing
       the number of representatives in each district, limiting legislative terms, and increasing the
       threshold needed to override a Governor’s veto would serve the common objective of
       increasing legislative responsiveness and reducing the influence of narrow, partisan, or special
       interests. The Committee stated that, “[b]ecause the office of the Governor is the one office
       that represents all of the citizens of Illinois, the proposed amendment here would reduce the
       threat that partisan or special interests will succeed in enacting self-interested legislation.”
¶ 11       Following a hearing, the court issued an order and opinion on June 27, 2014, that found the
       proposed amendment invalid. The court found that the term limit provision at the heart of the

                                                    -4-
       proposed amendment “runs headlong into CBA II.” According to the court, adding other
       components, such as changing the number of legislative and representative districts and the
       number of votes needed to override a Governor’s veto, could not save the initiative because, as
       a result of the term limits provision, the proposed amendment was not limited to structural and
       procedural subjects contained in the legislative article. The court also found that the proposed
       amendment violated the free and equal clause. The court stated that the Committee’s stated
       common objectives were “so broad that they cannot be viewed as bases to bring these
       component parts into a consistent, workable whole.”
¶ 12       In addition to appealing to this court, the Committee moved for direct supreme court
       review pursuant to Illinois Supreme Court Rule 302(b) (eff. Oct. 4, 2011). The supreme court
       denied the Committee’s motion on July 17, 2014.

¶ 13                                              ANALYSIS
¶ 14        On appeal, the Committee first contends that the proposed amendment satisfies the
       requirement under article XIV, section 3, that ballot initiatives must be limited to structural and
       procedural subjects in the legislative article. The Committee argues that the proposed
       amendment changes the basic qualities of the legislative branch by resizing the houses and
       restructuring legislative terms. Moreover, according to the Committee, term limits are an
       integrated element of a larger structural change to the General Assembly as an institution.
       Additionally, the Committee contends that the proposed amendment changes the process for
       holding senatorial elections and, by amending the procedure for overriding a Governor’s veto,
       changes the process by which the General Assembly adopts a law. The Committee also asserts
       that the drafting history of article XIV, section 3, confirms that the proposed amendment is
       precisely the sort of initiative that the framers of the constitutional provision contemplated
       would be the subject of a direct vote by citizens.
¶ 15        Because constitutionality is a pure question of law, our review is de novo. Smith-Silk v.
       Prenzler, 2013 IL App (5th) 120456, ¶ 12. Further, we review the grant of judgment on the
       pleadings de novo. Pekin Insurance Co. v. Wilson, 237 Ill. 2d 446, 455 (2010).
¶ 16        A provision to amend the legislative article of our constitution by direct initiative (Ill.
       Const. 1970, art. XIV, § 3) was added to our constitution in 1970. Chicago Bar Ass’n v. State
       Board of Elections, 137 Ill. 2d 394, 398 (1990) (CBA I). Four cases have interpreted the
       requirement in article XIV, section 3, that such amendments must be limited to structural and
       procedural subjects contained in the legislative article (Ill. Const. 1970, art. XIV, § 3). Each
       will be briefly discussed as background.
¶ 17        In Coalition for Political Honesty v. State Board of Elections, 65 Ill. 2d 453 (1976)
       (Coalition I), the court found that the word “and” in “structural and procedural” subjects meant
       that proposed amendments must be both structural and procedural, such as a proposal to
       convert from a bicameral to a unicameral legislature or to convert from multiple- to
       single-member legislative districts. Coalition I, 65 Ill. 2d at 466. The court rejected an
       interpretation that amendments could contain structural or procedural subjects. Id.
       Additionally, the court referred to proceedings from the 1970 Constitutional Convention
       where a delegate explained that the provision “has been structured to apply only to the
       legislative article and to be limited to the area of government which it is most likely will not be
       changed in the constitution by amendment.” (Internal quotation marks omitted.) Coalition I, 65
       Ill. 2d at 470 (quoting 4 Record of Proceedings, Sixth Illinois Constitutional Convention

                                                    -5-
       2911). The delegate further stated that “[t]he legislature, being composed of human beings,
       will be reluctant to change the provisions of the constitution that govern its structure and
       makeup, the number of its members, and those sort[s] of provisions.” (Internal quotation marks
       omitted.) Id. We also note that during the convention, it was stated that “power, structure,
       composition, and apportionment” were “critical areas” that would be subject to a ballot
       initiative. 4 Record of Proceedings, Sixth Illinois Constitutional Convention 2712.
¶ 18        The court in CBA I considered the difference between structural and procedural subjects
       and substantive issues. Before the court was a proposed amendment that would have created a
       special process for bills that sought to increase revenue (CBA I, 137 Ill. 2d at 397-98). The
       court noted that based on the debates of the 1970 Constitutional Convention, “only a very
       limited form of constitutional initiative was acceptable.” Id. at 401. Further, the proposal and
       debates reflected that article XIV, section 3, was not intended to make substantive changes to
       the constitution, and that proposals should only pertain to the basic qualities of the legislative
       branch, such as “structure, size, organizations, procedures, etc.” Id. at 403 (citing 6 Record of
       Proceedings, Sixth Illinois Constitutional Convention 1400-01). The delegates to the
       constitutional convention sought to avoid article XIV, section 3, as a way to incorporate into
       the constitution “what in effect was legislation.” CBA I, 137 Ill. 2d at 404. Ultimately, the court
       held the proposed amendment invalid because it ran afoul of the language in article XIV,
       section 3, that “ ‘[a]mendments shall be limited to structural and procedural subjects contained
       in Article IV.’ ” (Emphases in original.) Id. at 403 (quoting Ill. Const. 1970, art. XIV, § 3). The
       proposed amendment at issue was not limited to structural and procedural subjects in article IV
       because “[w]rapped up in this structural and procedural package” was a substantive issue not
       found in article IV–increasing state revenue or taxes. CBA I, 137 Ill. 2d at 404.
¶ 19        Addressing a similar issue, in Lousin v. State Board of Elections, 108 Ill. App. 3d 496
       (1982), the court held invalid a proposed amendment that would have allowed bills to be
       initiated by voters and created a process for such measures to become law. The court found that
       the proposed amendment would have vested power in the electors, which was not permitted by
       article XIV, section 3. Lousin, 108 Ill. App. 3d at 503-04.
¶ 20        Finally, CBA II held invalid a proposed amendment that would have imposed an eight-year
       term limit on members of the General Assembly. The proposed amendment’s term limits
       provision was located in section 2(c) of the legislative article and stated:
                “No person shall be eligible to serve as a member of the General Assembly for more
                than eight years. No person who has served six years in the General Assembly shall be
                eligible to be elected to a four-year term as a Senator. The tenure limitation is not
                retroactive ***.” (Internal quotation marks omitted.) CBA II, 161 Ill. 2d at 505.
       The proposed amendment also included additions to sections 2(a) and 2(b) of the legislative
       article so that service could be calculated under the new “tenure limitation.” Id.
¶ 21        The court found that this proposed amendment was neither structural nor procedural. Id. at
       510. The court characterized term limits as a matter of eligibility or qualifications of an
       individual legislator, which “do not involve the structure of the legislature as an institution”
       (emphasis omitted) because the General Assembly would remain a bicameral legislature with
       the same number of members and the same organization. Id. at 509. As to procedure, the court
       stated that “the eligibility or qualifications of an individual legislator do not involve any of the
       General Assembly’s procedures” because the process by which the General Assembly adopted
       a law would remain unchanged. Id.

                                                    -6-
¶ 22       Based on the cases discussed above, some components of the Committee’s proposed
       amendment may very well comply with article XIV, section 3. However, the proposed
       amendment is ultimately invalid because of its term limits provision. CBA II viewed term
       limits as a matter of the “eligibility or qualifications of an individual legislator,” and in turn,
       neither structural nor procedural. Id. The Committee contends that CBA II is limited to its facts
       and that we should examine the proposed amendment as a whole. The Committee urges this
       court to view its proposed amendment as a package that “changes the entire structure of
       legislative terms,” with term limits “as an integrated element of this larger structural change.”
       According to the Committee, the proposed amendment will “affect the composition of the
       legislature” and “[change] the power structure of the General Assembly overall.” Attempting
       to distinguish CBA II, the Committee states that its proposed amendment does not enact
       legislative term limits in isolation but, rather, “completely restructures legislative terms,” in
       that it abolishes staggered terms and two-year senate terms and limits remaining terms to eight
       years. At oral argument, the Committee stated that term limits were directly tied to proposed
       changes in the Senate’s composition by affecting the seniority system and the procedure for
       electing Senators. Plaintiffs, meanwhile, interpret CBA II to mean that term limits cannot be
       included as part of any ballot initiative. As a result, according to plaintiffs, the proposed
       amendment is invalid because it is not limited to structural and procedural subjects.
¶ 23       Although the Committee urges this court to view its proposed amendment as a whole, we
       note that in support of this proposition the Committee cites cases that interpret statutes or
       supreme court rules, not ballot initiatives. See People v. Tousignant, 2014 IL 115329, ¶¶ 7-8
       (construing a supreme court rule and noting the same principles that apply to the interpretation
       of statutes govern the interpretation of supreme court rules); People ex rel. Sherman v. Cryns,
       203 Ill. 2d 264, 266 (2003) (interpreting the Nursing and Advanced Practice Nursing Act);
       Michigan Avenue National Bank v. County of Cook, 191 Ill. 2d 493, 503 (2000) (interpreting
       the Local Governmental and Governmental Employees Tort Immunity Act); Barnett v. Zion
       Park District, 171 Ill. 2d 378, 388 (1996) (interpreting the Local Governmental and
       Governmental Employees Tort Immunity Act).
¶ 24       Further, we are not persuaded by the Committee’s attempt to connect the term limits
       provision with other parts of the amendment. We are bound by our supreme court’s
       holding–sparse as its reasoning was–that term limits involve “the eligibility or qualifications of
       an individual legislator,” and so are neither structural nor procedural (CBA II, 161 Ill. 2d at
       509-10), unlike other parts of the Committee’s proposed amendment that affect the General
       Assembly as a whole. The Committee seems to assert that term limits are intertwined with the
       proposal to make all Senate terms four years. Yet, while four-year Senate terms would
       facilitate the eight-year term limits, they do not change term limits’ fundamental quality–as
       stated by our supreme court–of only relating to the eligibility or qualifications of an individual
       legislator. In spite of the Committee’s attempt to make term limits part of structural and
       procedural changes, we find that the Committee has failed to adequately distinguish its
       proposed amendment from the amendment at issue in CBA II or provide a sufficient reason to
       depart from CBA II’s holding. See People v. Colon, 225 Ill. 2d 125, 146 (2007) (any departure
       from stare decisis must be “specially justified” (internal quotation marks omitted)).
¶ 25       Because the proposed amendment contains a provision that is neither structural nor
       procedural, it violates article XIV, section 3’s requirement that amendments “shall be limited



                                                    -7-
       to structural and procedural subjects contained in Article IV.” Ill. Const. 1970, art. XIV, § 3.
       See also CBA I, 137 Ill. 2d at 403. As a result, the proposed amendment is invalid.
¶ 26        We next turn to the question of whether the proposed amendment also violates the free and
       equal clause. The Committee contends that its proposed amendment complies with the
       requirements of the free and equal clause because the components share a common objective
       of increasing the responsiveness of the General Assembly and reducing the influence of
       partisan and special interests. The Committee further contends that the requirements of the free
       and equal clause are not particularly demanding in the constitutional context, and notes that in
       Coalition II, a similar objective of achieving structural and procedural change in the House of
       Representatives was found sufficient.
¶ 27        Our constitution requires that “[a]ll elections shall be free and equal.” Ill. Const. 1970, art.
       III, § 3. The free and equal clause guarantees the right to vote in Illinois and reflects a broad
       public policy to expand the opportunity to vote. Orr v. Edgar, 283 Ill. App. 3d 1088, 1101
       (1996). Under the clause, every qualified voter has a right to vote and all votes must have equal
       influence. Chicago Bar Ass’n v. White, 386 Ill. App. 3d 955, 959 (2008). Further, the free and
       equal clause gives constitutional priority to the state’s public policy of encouraging the full and
       effective participation of the entire electorate. Orr, 283 Ill. App. 3d at 1102.
¶ 28        The free and equal clause is violated when separate and unrelated questions are combined
       in a single proposition on a ballot. Coalition II, 83 Ill. 2d at 254. It has been said that such
       combining of separate and unrelated questions prevents a voter from giving a free and equal
       expression of preference as to each proposition. See Routt v. Barrett, 396 Ill. 322, 332 (1947);
       People ex rel. Hall v. Bopp, 396 Ill. 80, 83 (1947). Cf. Village of Deerfield v. Rapka, 54 Ill. 2d
       217, 223-24 (1973) (referendum that combined in a single proposition whether a property
       should be acquired and whether bonds should be issued to meet the cost of that acquisition did
       not consist of separate and unrelated questions). In the context of a ballot initiative, our
       supreme court has stated that separate questions may be combined in a single proposition as
       long as they are reasonably related to a common objective in a workable manner. Coalition II,
       83 Ill. 2d at 256. An additional consideration is whether the questions are compatibly
       interrelated to provide a consistent and workable whole in the sense that reasonable voters can
       support the entire proposition. Id. at 260.
¶ 29        Here, according to the Committee’s “Explanation of Amendment,” the proposed
       amendment has six components: (1) establish term limits for members of the General
       Assembly; (2) require a two-thirds vote in each house to override a Governor’s veto; (3)
       abolish two-year senatorial terms; (4) increase the size of the House of Representatives to 123
       representatives; (5) decrease the size of the Senate to 41 Senators; and (6) divide senatorial
       districts into three representative districts instead of two. We find that these components are
       separate and unrelated. We are not convinced by the Committee’s attempt to unify these
       various components under the common objective of increasing the responsiveness of the
       General Assembly and reducing the influence of partisan and special interests. This objective
       is extremely broad. At oral argument, the Committee even suggested that an objective of




                                                     -8-
       amending article IV could be sufficient, which would seem to eliminate the need for any limits
       whatsoever. We do not believe that Coalition II intended this result.2
¶ 30        Moreover, we do not see the proposed amendment’s disparate components as compatibly
       interrelated. The Committee has failed to persuasively articulate how increasing the threshold
       needed to override a Governor’s veto is at all related to increasing the responsiveness of the
       General Assembly. Even if imposing term limits could be related to increasing the size of each
       house and changing the structure of senatorial terms, the veto provision seems to be an entirely
       separate and distinct change, unrelated to other parts of the proposed amendment. The
       Committee asserts that a higher threshold for overriding a veto would compensate for the
       decrease in the absolute number of Senators. This argument seems to overlook the purpose of
       proportions. Overall, the proposed amendment is very different from the proposed amendment
       in Coalition II, where three propositions needed to be presented together to avoid potentially
       incongruous results and “at least four years of uncertainty and confusion caused by a
       legislature in an intermediate stage of development.” Id. at 255. Both the term limits and veto
       provisions could easily stand as independent propositions without affecting the rest of the
       proposed changes. For these reasons, the proposed amendment is invalid under the free and
       equal clause.
¶ 31        Finally, the Committee contends that if we affirm the circuit court and its reading of CBA
       II, we should issue a certificate of importance under Illinois Supreme Court Rule 316 (eff. Dec.
       6, 2006). The Committee argues that affirming the circuit court would create an internal
       inconsistency between an interpretation of CBA II that categorically prohibits any proposed
       amendment that includes term limits and prior precedents holding that nonsubstantive
       amendments, such as the one here, can be pursued through ballot initiatives.
¶ 32        By the plain language of Rule 316, the Committee’s request is premature. Rule 316 states
       that an application for a certificate of importance may be included in a petition for rehearing or
       may be made by filing a petition within 35 days after the entry of the judgment appealed from.
       Ill. S. Ct. R. 316 (eff. Dec. 6, 2006). As such, Rule 316 provides that a party should seek
       certification after this court renders an opinion on the merits adverse to that party, and
       certification should be requested either in a petition for rehearing or in a separate petition, but
       not in the initial appellate brief, as occurred here. People v. Turner, 74 Ill. App. 3d 840, 844
       (1979). Accordingly, we deny the Committee’s request for certification pursuant to Rule 316 at
       this time.

¶ 33                                        CONCLUSION
¶ 34      For the foregoing reasons, the Committee’s proposed amendment is invalid under article
       XIV, section 3, and the free and equal clause.

¶ 35      Affirmed.




          2
           Although we follow Coalition II, we note that Coalition II was subsequently criticized by the
       Arizona Supreme Court in Slayton v. Shumway, 800 P.2d 590, 593-94 (Ariz. 1990), for misinterpreting
       an Arizona case that underlies the standards announced in Coalition II.

                                                    -9-